Case 1:18-cv-01300-PLM-RSK ECF No. 61 filed 09/02/20 PageID.1983 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MICHIGAN REGIONAL COUNCIL OF
CARPENTERS EMPLOYEE BENEFITS FUND,
et al,

              Plaintiffs,                                 Case No. 1:18-cv1300

v.                                                        Hon. Paul L. Maloney

PRO SERVICES, INC.,

            Defendant.
_________________________________________/


                                ORDER STAYING CASES

              With the exception of the settlement conference set for September 22, 2020,

before the undersigned, all proceedings in this case and member case 1:18cv1443 are hereby

STAYED pending further order of the Court.

              IT IS HEREBY ORDERED.



Dated: September 2, 2020                   /s/ Ray Kent
                                           RAY KENT
                                           United States Magistrate Judge
